Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00878-CV


   GEORGE BUCHANAN, RICHARD METODIEV, CHRISTOPHER
  TAYLOR, ANTHONY WALDING, AND BIJ MOTORS TX LLC D/B/A
       MERCEDES-BENZ OF THE WOODLANDS, Appellants

                                        V.

HOUSTON AUTO M. IMPORTS D/B/A MERCEDES-BENZ OF HOUSTON
                    NORTH, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-69685


                 MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order denying appellants’ motion to
compel arbitration. On December 16, 2016, appellants filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted. Accordingly, the appeal is
dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.